

117 HRES 514 IH: Expressing deep regret of the announcement of the death of the distinguished Frederick Stephen Humphries, former president of Florida A&M University and Tennessee State University.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 514IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Lawson of Florida (for himself, Mrs. Demings, Ms. Wilson of Florida, Mr. Deutch, Mr. Dunn, Mr. Crist, Mrs. Murphy of Florida, Mr. Soto, Ms. Wasserman Schultz, Ms. Castor of Florida, Mr. Donalds, and Ms. Lois Frankel of Florida) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing deep regret of the announcement of the death of the distinguished Frederick Stephen Humphries, former president of Florida A&M University and Tennessee State University.Whereas Frederick Stephen Humphries was born in Apalachicola, Florida;Whereas Frederick Stephen Humphries graduated from Florida A&M University with a bachelor of science in chemistry and the University of Pittsburgh with a Ph.D. in physical chemistry;Whereas Frederick Stephen Humphries served his country in the United States Army Security Agency from 1957 to 1959, where he was commissioned as the first Black officer of the Army Intelligence Branch;Whereas Frederick Stephen Humphries served as the president of two historically Black colleges for a cumulative of 27 years;Whereas Frederick Stephen Humphries served as the eighth president of Florida A&M University from 1985 to 2001;Whereas Frederick Stephen Humphries was appointed by President Bill Clinton to the White House Advisory Committee on Historically Black Colleges and Universities in 1994;Whereas Frederick Stephen Humphries became the president and CEO of the National Association for Equal Opportunity in Higher Education, an advocating organization for historically Black colleges and universities; andWhereas, as an educator, Frederick Stephen Humphries was known for his ability to unify and propel students forward: Now, therefore, be itThat the House of Representatives—(1)has heard with profound sorrow and deep regret the announcement of the death of the distinguished Frederick Stephen Humphries, former president of Florida A&M University and Tennessee State University;(2)respectfully requests that the Clerk of the House of Representatives transmit an enrolled copy of this resolution to the family of the deceased; and(3)when it adjourns today, will stand adjourned as a further mark of respect to the memory of the dignified Frederick Stephen Humphries. 